 In theMatterofDADOURIANEXPORT CORPORATIONandNEW YORKJOINT BOARD OFTHEAMALGAMATEDCLOTHING WORKERS OF AMERICA,C. I. O.Case No. C-0269-Decided December 31, 1942-Jurisdiction:garment reconditioning and distributing industry.Unfair Labor Practices--CollectiveBargaining:majority established by designation petition ; designa-tions not affected by alleged misrepresentation ; informal request for returnof authorization paper found an effective revocation-refusal to bargaincollectively by : failure to grant unequivocal recognition ; refusal to agree tounion's proposals and failure to advance counterproposals ; thereafter, refusaltomeet and negotiate purportedly because of,doubt as to union's majority,concerning which it failed to inform union.--emedial Orders:cease and desist,unfair labor practices ; upon request to bar-gain collectively; expansion of operations subsequent to refusal to bargainresulting in loss of union's majority, found not to affect order requiringemployer to bargain.fUnit Appropriate for Collective Bargaining:production workers, exclusive ofoffice, clerical, and supervisory employees.Mr. John J. Cuneo,for the Board.Mr. M. J. Lovell,of New York, City, for the respondent.-Mr. Max J. Merbaum,of New York City, for the Union.Mr. Ben Law,of counsel to the Board.DECISIONANDORDERiSTATEMENT OF THE CASEUpon an amended charge duly filed by New York Joint Board ofthe Amalgamated Clothing Workers of America, C. I. 0., herein,called the Union, the National Labor Relations Board, herein calledThe Board, by the Regional Director for the Second Region (NewYork City), issued its complaint dated May 21, 1942, againstDadourian Export Corporation, New York City, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (3), and (5), and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the46 N. L. R.B., No. 63.498 DADOURIAN EXPORT CORPORATION-499Act.Copies of the complaint, accompanied by notice of hearing,were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint, asamended at the commencement of the, hearing, alleged in substance:,(1) that all production workers engaged in processing, includingpressing, repairing, cleaning, shipping, and packing, employed bythe respondent at its New York City plant, exclusive of office, clerical,and supervisory employees, constitute a unit appropriate ,for thepurposes of collective, bargaining; (2) that on or about August 25,1941, a majority of the employees of the respondent in such unitdesignated the Union as their representative for the purposes ofcollective bargaining; (3) that on or about September 6, 1941, andat all times thereafter, the respondent, although duly requested,refused to bargain collectively with the Union as the exclusive repre-sentative of all its employees in the appropriate unit, except that onor about September 17, 1941, and until on or about November 7, 1941,'the respondent agreed to recognize the Union as the exclusive repre-sentative of all its employees in such unit.On May 30, 1942, the respondent filed its answer in -which itadmitted the appropriateness of the unit and its failure to bargain,alleging as an affirmative defense that its recognition of the Unionwas based upon misrepresentation by the Union that it was authorizedby a majority of the respondent's employees to act as their bargainingrepresentative.Pursuant to,notice, a hearing was held on June 25 and 26, 1942, atNew York City, before William E. Spencer, the Trial Examiner dulydesignated by the Chief Trial Examiner. The Board, the respondent,and the Union were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.At the commencement of the hearing, the Trial Examinergranted, without objection, the Board's motion to amend the complaintby striking therefrom all allegations of unfair labor practices exceptthe refusal to bargain and related clauses.Upon the granting of thismotion, the respondent withdrew its motion for a bill of particularswhich it had filed with the Regional Director prior to the hearing, butupon which no action had been taken. At the close of. the Board's case,the Trial Examiner denied a motion by the respondent to dismiss thecomplaint for lack of proof.The respondent renewed this motion atthe close of the hearing and the Trial Examiner reserved ruling thereonuntil issuance of his Intermediate Report, in which he denied themotion.At the close of the entire case,, the Trial Examiner granted amotion by the Board to conform, the pleadings to the proof as well asa motion by the respondent to conform its answer to the proof insofaras the pleadings related to insubstantial matters, such as dates, places, 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDand names. In his Intermediate Report the Trial, Examiner granteda motion by the respondent, made 'at the close-of the hearing, to amendits answer to allege that the respondent recognized and bargained withthe Union from on' or about September 17, until about November, 7,1941, and-denied a,motion made by the Board at the close of the hearingto strike all the testimony, of certain of the respondent's, witnesses.The Trial Examiner thereafter filed,his Intermediate Report, datedJuly 21, 1942, copies of which were duly, served upon the -parties, inwhich he found that the respondent had engaged in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and, (5)and Section 2 '(6) and (7) of the Act.He recommended that therespondent-cease and desist from its unfair labor, practices and, uponrequest, bargain collectively with the Union as the exclusive representa-tive of its employees in an appropriate unit.On September 3, 1942, therespondent filed its, exceptions, to the Intermediate Report and a sup-porting brief.The Board has considered the exceptions and briefand, insofar as the exceptions are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit.Upon the entire recordinthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Dadourian Export Corporation, is a New Yorkcorporation having its principal office and plant at 25 Elizabeth Street,New -York City, where it 'is engaged in purchasing, reconditioning,selling,distributing, and exporting second-hand wearing apparel,leather goods, and related products'During the 6-month period pre-ceding the hearing, a representative period in the respondent's business,materials purchased by and shipped to the respondent at its New YorkCity plant from points outside the State of New York, amounted toapproximately $100,000 in value and constituted about 50 percent, ofthe total volume of the respondent's purchases for its New York Cityplant during the same period. Finished products sold by the respond-ent and shipped and exported from its New York'City plant to placesoutside the. State of New York and to and through countries otherthan the United States, during the same period, amounted to approxi-mately $200,000 in value and constituted over 50 percent of the totalvolume of the respondent's sales during the said period.The respond-ent admits that it is engaged in commerce within' the meaning of theAct.III.THE ORGANIZATION INVOLVEDNew York Joint Board of the Amalgamated Clothing Workers of,America is a labor, organization affiliated with the Congress of Indus- 501trialOrganizations,admitting to membership employees of therespondent.III. THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unitThe' complaint alleged, the respondent in its answer admitted, andat the hearing the parties stipulated that all production workersengaged in processing,including- pressing,repairing,cleaning, ship-ping, and packing,plant, exclusive of office; clerical,-and supervisory employees,constitutean appropriate unit.At the hearing the respondent contended, however, for the firsttime, that the unit, as described above, when properly construed,includes employees of the American Jobbing Company, a wholly ownedsubsidiary of the respondent.The Union disavows any interest inemployeesof the American Jobbing Companyand urgesthat they beexcluded from the unit.The evidence shows that the American Job-bing Company is a, corporation operated primarily as a sales agencyfor the respondent.It occupies a portion of the respondent's premises,for which it pays rent to the respondent,and there is some overlappingof the functions of employees of the two corporations.Each,however,is a corporate entity; maintains its own pay roll and account books;and makes its own income and social security tax returns:It is clear the that Union's claim of representation has been at alltimes limited to the employees of the respondent.Beginning with aconference at the Board's Regional Office on September 17, 1941, severalconferences were held between representatives of the respondent andthe Union on the matter of recognition by the respondent of the Unionas bargaining representative of its employees.It is admitted by therespondent that during none of these conferences were employees oftheAmerican Jobbing Company mentioned.The respondentaddressed two letters to the Union following the conference of Septem-ber 17,each of which purported to recognize the Union;both of theseletters were written on Dadourian Export Corporation stationery andsigned by its president,D. Dadourian;in neither of these letters wasthe American Jobbing Company or its employees,mentioned.While under other and different circumstances the unit contendedfor by the respondent might be deemed appropriate,there-is no com-pelling reason why,in the present case, the Union should be bound bythe strictures of a unit which would include employees of a corporationin which it has never asserted,and does not now assert,an interest, andwho have indicated no desire for representationby it.Nor is there anyreason why the employees of the respondent should have their bargain- 502DECISIONS OF NATIONAL LABOR- RELATIONS BOARDing rights determined by the respondent's untimely assertion that theappropriate unit should include employees of a second distinct, thoughsubsidiary, corporation.We find, as did the Trial Examiner, that theemployees of the American Jobbing Company are excluded from theappropriate unit.The only other question raised as to the unit is whether or, notBarkevHarontunian,Hetoun -Sahagian,Harvey Kavonian, andHanparsoon Kabakian should be excluded as supervisory employees.The respondent's head bookkeeper described all four as supervisors.Artin Aslanian, the respondent's vice president and general manager,testified that this description by the head bookkeeper was erroneous.The evidence shows, however, that Harontunian is an assistant toLeon Hekimian, the head foreman, and, in the latter's absence, isregularly consulted by the employees for advice and directions con-cerning their work.Questioned as to why the employees, in Heki-mian's, absence, report to Harontunian, Aslanian testified, "He pre-pares their work, takes their work back and grades them, so theynaturally go to him."As to Sahagian, Aslanian testified that hewas the "main packer" and, when asked to explain what he meant bythat term, stated, "Well, just like Mr. McDonald is the main book-keeper and all the rest are under his direction, he [Sahagian] isthemain packer, packs the goods, and somebody else hands it tohim. or brings it to him to pack."Aslanian admitted that one em-ployee was directly and regularly under Sahagian's direction.Wefind, on the basis 'of the foregoing, that Barkev Harontunian andHetoun Sahagian are supervisory employees and are, therefore, ex,eluded from the unit.There is no showing, however, that HarveyKavonian and Hanparsoon Kabakian exercise supervisory functionsor authority.In view of that fact, and the fact that the head book-keeper admitted having no direct knowledge as to their functions andauthority, we credit Aslanian's testimony that Harvey Kavonian and-Hanparsoon Kabakian are not supervisors.We find that they areincluded within the unit.We find that all production workers engaged in processing, in-cluding pressing, repairing, cleaning, shipping, and packing, em-ployed by the respondent at its New York City plant, exclusive ofoffice,clerical, and supervisory employees, constituted at all timesmaterial-herein,, and now constitute a unit appropriate for the pur-poses of collective bargaining with respect to rates, of pay, wages,hours of employment, 'and other conditions of eiiiployment, and thatthe said unit insures to employees of the respondent the full benefitof their right to self-organization and to collective bargaining, andotherwise effectuates the policies of the Act. DADOURIAN EXPORT CORPORATION503.,2.Representation by the Union of a majority in the appropriate unit.The respondent's pay-roll record for the week ending August 21,1941, lists 54 employees, of whom 46 are within the unit which wehave found to be appropriate.The Board introduced in evidence adesignation paper reading as follows :Nye, the undersigned, members of Local #25 of the New YorkJoint Board of the Amalgamated Clothing Workers of America,,tailors, operators, pressers, finishers, shipping clerks and packers,working for the firm of DADOURIAN EXPORT CORPORATION, 25 Elizabeth Street, New York City, do hereby designatethe New York Joint Board of the Amalgamated Clothing Workersof America as our sole collective bargaining, agent, to handle allour claims, disputes and all other exigencies that may arise withour employer.To this designation paper were attached the signatures of 27 of the.46 employees within the appropriate unit as of the week endingAugust 21, 1941._ The testimony of Max Urwand, a representative oftheUnion, establishes, and we find, that the 27 signatures were-executed on August 19, 1941.Although the respondent at the hearing conceded the apparentauthenticity of the signatures on the designation paper, it contendsthat 6 of the 27 employees who signed never intended to have theUnion represent them for the purposes of collective bargaining and_that the Union, therefore, never had majority representation. Inthis. connection, the respondent called as witnesses the 6 employeesin question.One of them, Isidore Kaminsky, at first denied that hehad signed the designation paper and then testified that he couldnot remember having signed.He" admitted signing a union card,however, and gave no testimony whatever that he did not wish theUnion to represent him.Moreover, a comparison of his name ap-pearing on the designation paper with his signature executed at thehearing and introduced in evidence convinces us, and we find, that'the former is his authentic sign-titure.The other 5 witnesses, Haig-Boyian, Jack Blinder, Assunta Paxhia, Sam Solomon, and HymenSlon,._testified, in substance, that, although they did not wish to be-represented by the Union, they signed the designation paper or aunion-card, or both, after Philip Capra, a fellow employee, told themthat they must join the Union or lose their jobs.Although Paxhia.and Solomon alleged, in addition, that they could not read Englishand that no one- read to them the contents of the designation paper-before they signed, it is perfectly clear that they, as well as Boyiaan,,Blinder, and Slon, understood that by signing it they were authoriz-ing the Union to represent them in negotiations with the respondent.. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoth Blinder and Paxhia testified that they. attended meetings of theUnion.The only testimony in the record which might cast somedoubt upon the validity of any of the signatures was that of Slon,who alleges th' it Capra "grabbed me by the coat and took me down to'the Union' office."Slon testified further, however, that Capra didnot hurt him in any way and. that he, Slon, never requested thathis signature be'removed from the designation paper. In theDahl-strom Metallic Door Companycase, the court, in reviewing testimonyof this general character, stated :These "threats" I were persuasive arguments addressed to theemployees" self-interest.We do not doubt their effectiveness,but union organizers are quite free to explain the legitimateconsequences of joining or remaining aloof.Had the threatsbeen of physical violence, the case would be different, as theBoard itself conceded.But it would have been in no way'im-proper for the Union to raise its dues or demand a' closed shop;'consequently'it could not have been improper to "threaten" todo so.''We find that the fact that a fellow employee told the 5 witnessesthat they would lose their jobs unless they designated the Union does'not alter the effectiveness of their designations.Likewise, the testi-mony of the witnesses 10 months after they had unequivocally desig-nated the Union as' their representative for collective bargainingthat they did not wish the Union to represent them is insufficientto rebut the presumption that their designations, continued for areasonable time after they were executed.2One of the foregoingwitnesses,Haig Boyian, testified, However; that 2 or 3 days after hehad signed 'the designation paper he decided that he did not wishto be represented by the Union and that he accordingly asked Caprato "give me my paper back."We consider this an effective revoca-tion of a valid designation and shall not count Boyianas oneof thoseauthorizing the Union to represent him.We find that, on August 19, 1941, and at all times thereafter, theUnion was the duly, designated, representative of 'a majority of the''employees of the respondent' in' the appropriate unit, and that byvirtue of Section 9 (a) of the Act,'the Union'was', on August 19,1941, and at all times thereafter has been; the exclusive representativeof all employees. in such unit'for the purposes of collective bargaining.'National Labor Relations,Board v. Dahlstrom, Metallic Door Company,112 F. (2d) 756(C. C. A 2), enf.Matter of Dahlstrom Metallic Door CompanyandUnited Electrical,Radio4 Machine Workers of Ameracic,Local No.307,11 N. L.R'B.'408.'Cf.Matter of Botany WorstedMills and.Textile,WorkersAT L. R. B. 218. DADOURIAN EXPORT CORPORATION5053.The refusal to bargainFollowing the designation of the Union as the representative ofthe respondent's employees, the Union, on September 2, 1941, notifiedthe respondent by letter of its majority representation and requesteda conference.On September 6, 1941, the Union filed with the Boarda petition for investigation and certification of representatives.3On September 17, a conference on the Union's petition and claimstook place at the Board's Regional Office. Present were Artin ,Aslanian, the respondent's vice president and general manager, andM. J. Lovell, the respondent's counsel; Max Urwand, a representativeof the Union and Max J. Merbaum, the Union's counsel; and WallaceMiller, a Field Examiner of the Board.At this conference, Millersuggested an election to be conducted among the employees, orvoluntary recognition by the respondent of the Union, as alternate-courses of action for dealing with 'the question of representation-After conferring together, the respondent's representatives statedthat they, were satisfied that the Union had majority representationand that the respondent did not desire an election and would grantrecognition to the Union.It is undisputed that the respondent raisedno question as to the appropriateness of the unit asserted by theUnion.-Thereafter, the respondent, on September 17,-addressed a letter to,the Union in whicli it stated :This letter will acknowledge our willingness to bargain withan appropriate unit of your organization on behalf of such ofour employees as may come properly within your jurisdiction.For obvious reasons, this letter was deemed unsatisfactory by theUnion as a letter of recognition.A second letter was thereuponaddressed by,the respondent to the Union on September 27, contain-ing the following recognition clause :We hereby recognize your organization as the sole collectivebargaining agent for the production employees of this address.On October 7 and 11, conference's' were held- in the Union's officesbetween the respondent, represented by Aslanian and Lovell, and theUnion, represented by Urwand and Merbaum. There was somegeneral discussion of issues at these meetings.The Union statedthat it would demand a closed-shop contract. It also ' requested a.wage increase, 'which was refused by the respondent on the ground8The letter of September 2 and the petition of September6, 1941, were executed by theUnion through one of its local, subsidiary organizations,namely,New York Joint Board,Bushelmen's Section,Local 25, Amalgamated Clothing workers of America.On September18, 1941, pursuant to a suggestion by the respondent,which indicatedon September 17that it would prefer to deal directly with the Union,the petition was amended to name onlythe Union as the petitioningparty.- - .506DECISIONSOF NATIONALLABOR RELATIONS BOARDIthat a wage increase had been granted during the prior month. . Atthe October 11 meeting, proposals for a contract were discussed.Noagreement was reached, however, and the respondent's counsel, Lovell,agreed to prepare a draft of a proposed contract.A week later,Lovell wrote to Merbaum stating that, due to the urgency of other-work, he had been unable to draft a proposed contract.He suggestedthat, if the Union considered that the matter would not permit offurther delay, it should itself prepare the proposed contract:Mer-baum complied with this suggestion within the ensuing 4 or 5 daysand thereafter telephoned Lovell several times to arrange a conferencefor discussion of the Union's contract proposals.Lovell replied toseveral of Merbaum's calls that, for various reasons, he could notthen confer.The next meeting of the'parties took place on October 30 and wasoccasioned by the termination of the employment on that day ofPhilip Capra, an employee who had taken a leading part in organiza-tional activities of the Union. ' The respondent refused to reinstateCapra.Merbaum then suggested that the Capra matter be waived,inasmuch as the Union was primarily interested in negotiating a con-tractwith the respondent.Aslanian replied that the respondent-would not discuss a contract then because Dadour Dadourian, presi-dent of the respondent, was out of town.He added that he would con-fer with Dadourian upon his return, and would notify the union rep-resentatives if a further meeting were considered necessary.Ur-wand, a representative of the Union, had with him at the meeting a-draft of the proposed contract prepared by. Merbaum.He testifiedthat lie would have presented it.had not Aslanian refused to proceedwith the discussion.It was Merbaum's uncontradicted testimony,, andNye find, as did the Trial Examiner, that, at the meeting of October30; Lovell advised him privately that he, Lovell, had not been able toinduce the respondent to enter into an agreement with the Union.Aslanian testified that prior to this meeting he told Lovell that hethought the Union had "pulled a fast one" in obtaining recognition.On November 6 the Union addressed a letter to the respondentsuggesting that, in view of the fact that the respondent had notcommunicated with it,. since October 30, a conference be held on,November 10 to "reach a definite agreement as to wages and otherconditions."The respondent made no reply to this letter, and onNovember 17, 1941, the Union filed its charges herein.On December 2, 1941, a meeting, attended by representatives of'the parties, was held-at-the Board's-RegionahOfpice.At this meeting,-for, the first time, the respondent challenged the Union's majorityrepresentation and stated that it would no longer recognize or nego-tiate with, the Union._ DADOURIAN EXPORT CORPORATION507The sole affirmative defense asserted by the respondent in its.answer to the Board's complaint was that its initial recognition ofthe Union was based upon the latter's false Claim that it had majorityrepresentation and that, as soon as the respondent discovered this"deceit;'; it' "advised, the Union accordingly and thereafter did refuseto bargain collectively with it."From the testimony of Aslanianit is apparent that the so-called deceit related to September 17, 1941,the date on which the respondent first agreed to recognize the Union.Aslanian testified that late, in October 1941, prior to the meetingwith the Union on October 30; lie became convinced that the Unionhad never had majority representation because "so many employees"had asked hinl if it was true that they had to join a union to keeptheir jobs and because President Dadour Dadourian and ForemanHekimian told him that employees had addressed similar inquiriesto them.Dadourian and Hekimian did not testify.Aslanian wasable to recall the names of only four employees who thus approachedhim.None.of these four was called as a witness; nor does it appearthat any of them signed-the Union's designation paper or otherwisebecame affiliated with the Union.Under these circumstances, we donot consider credible Aslanian's testimony that during October 1941,he became convinced that the Union never had majority representa-tion.We have, moreover, considered all the evidence adduced uponthe question of representation and have found that on August 19,1941, and at all times thereafter, the Union represented a majorityof the respondent's employees within the appropriate unit.We findfurther, therefore, that there is no merit in the respondent's conten-tion that the Union did not have a majority at the time it wasextended recognition.Moreover, we are convinced from the respondent's entire courseof conduct, as was the Trial Examiner, that' the respondent at notime entered into bargaining negotiations with the Union in goodfaith.Its first purported letter of recognition to the Union onSeptember 17, 1941, was vabue and clearly inadequate.The second,letter of recognition sent the Union on September 24, 1941, containeda latent ambiguity in its description of the unit covered which, ashereinafter set forth, the respondent subsequently utilized, after itappeared that the Union's majority was slight, to claim a larger unitthan that petitioned for and contemplated by the Union.At theconferences on October 7 and 11, 1941, the respondent refused allproposals made by the Union and advanced no counterproposals ofits own.There is no showing that counsel for the respondent. evermade any effort to draft the proposed written contract which onOctober 11 he had agreed to prepare. Indeed,.it would appear thathis failure to do so was attributable to his inability to persuade the 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent to enter into an agreement if one were drafted. In fact,counsel for the respondent so intimated to counsel for the Union atthe conference of October 30.Assuming that the respondent did late in October begin to enter-recognition was granted, it was then under a duty, having grantedrecognition, to inform the Union of-its doubts and to recheck with theUnion or some impartial party the Union's original proof of repre-sentation.Instead, the respondent avoided bargaining on October30 on the pretext that it could not discuss a contract in the absenceof Dadourian.. It idmittedly made no mention on October 30 of itsalleged belief that the Union . had never had a majority. Thisconduct is in itself and standing alone clear indication of a predispo-sition not to bargain.The respondent's subsequent refusal uponrequest to meet. and confer with the Union, and its failure to informthe Union as to its doubt's of the latter's majority until the meetingof December 2 in the Board's Regional Office after charges had beenfiled shows, not only a predisposition not to bargaini,but a positiveintent to avoid bargaining.We find, from its entire course of con-duct, as did the Trial Examiner, that the respondent at no timeentered into collective bargaining with the Union in good faith.On the basis of all the evidence, we find that on September 17,1941, and at all times thereafter, the respondent refused to bargaincollectivelywith the Union as the exclusive representative of itsemployees'in the appropriate unit, and that the respondent has there-by interfered with, restrained, and coerced its employees in theexercise of. the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICESUPON COMMERCEWe find 'that' the activities of the respondent set forth in SectionIII, above, , occurring in connection with the operations of the re-spondent described in Section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among theseveralStates, and tend to lead to labor disputes burdening and obstructingcommerce and the, free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andtake certain affirmative action designed to effectuate the policiesof the Act.We have found that. on September 17, 1941,, and at all timesthereafter, the respondent refused to bargain collectively with theUnion as the representative of a majority of its employees in an DADOURIAN EXPORT CORPORATION,509appropriate unit.The respondent introduced evidence that by Oc-tober 23, 1941, and thereafter, it expanded the numberof its em-ployees within the appropriate unit. It appears that,as a result ofsuch expansion, the Union may have lost its majority representationsometime after the respondent granted it recognition.The respond-ent at no time advanced the increase in number of its employees asa reason for its refusal to bargain with the Union. It contends in itsonly a small minority, if any, of its employees and that the Boardshould not, therefore, order it to bargain with the Union.We do not agree with this contention.Here, the Union was deniedthe fruits of collective bargaining through the unfair labor practices ofthe respondent. If the Union did in fact lose its majority, throughfailure to obtain the membership or designation of a proportionateshare of the new employees, it does not now lie with the respondent toclaim that such failure by the Union was caused by anything other thanthe respondent's unfair labor practices.We have consistently held thatwhere there has been a refusal to bargain, the policies of the Act canbest be effectuated by an order to bargain, notwithstanding the fact thatthe Union may have lost its majority representation 4 In-order toeffectuate the policies of the Act, we shall order the respondent tobargain collectively, upon request, with the Union.On the basis of the above findings of fact and upon the entire recordin the case, the Board makes the following:CONCLUSIONS OF LAW1.New York Joint Board of the Amalgamated Clothing Workers ofAmerica, affiliated with the Congress of Industrial Organizations, isa labor organization, within the meaning of Section 2 (5) of the Act.2.All production workers engaged in processing, including pressing,repairing, cleaning, shipping, and packing, employed by the respondentat its New York City plant, exclusive of office, clerical, and supervisoryemployees, constitute, and at all times material herein, constituted aunit appropriate for-the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.3.-New York Joint Board of the Amalgamated Clothing Workers ofAmerica, affiliated with the Congress of Industrial Organizations, wason August 19, 1941, and at all times thereafter has been, the exclusive4Cf.International Association of Machinists,Tool and Die Makers Lodge No. 35, etc V.National Labor Relations Board,aft. 110 F(2d) 29,enfMatter of The Serrick CorporationandInternational Union, United AutomobileWorkersof America,Local No. 1,59,8 N. LR B. 621; reh den 311 U S.729;National Labor Relations Board v. P. LorillardCo, 314U S. 512,rev and rem'National Labor Relations Board V. P. LorillardCo., 117 F. (2d) 920,with directions to enf.Matter of P Lorillard Company, Middletown,Ohio,andPioneerTobacco Workers'Local Industrial Union No.55, 16 N. L.R. B. 684. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of all employees in said-unit for the purposes of collec-tive bargaining, within the meaning of Section 9 (a) of the Act.4.By refusing on September 17, 1941, and at all times thereafter, tobargain collectively with New York Joint Board of the AmalgamatedClothing Workers of America, affiliated with, the Congress of Indus-'trial Organizations, as the exclusive representative of its employees inthe appropriate unit, the respondent has engagedin and is engagingin unfair labor practices, within the meaning of Section 8 (5) of theAct.5.By interfering with, restraining, and coercing 'its, employees in,the exercise of the, rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,"within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) of theAct.ORDERUpon the basis of the. above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that DadouriariExport Corporation, New York City, its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with New York Joint Boardof Amalgamated Clothing Workers of America, affiliated with theCongress of Industrial Organizations, as the exclusive representativeof all production workers engaged in processing, including pressing,repairing, cleaning, shipping, and packing, employed by the respond-ent at its New York City plant, exclusive of office, clerical, and super-visory employees;(b)Engaging in like or related acts or conduct interfering with,restraining, or coercing its employees in the exercise of the rights toself-organization, to form, join, or, assist labor organizations, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the New York JointBoard of Amalgamated Clothing Workers of America, affiliated withthe Congress of Industrial Organizations, as-the exclusive representa-tive of all production, workers engaged in processing, repairing, cleaning, shipping, and packing, employed by the respondent at its New DADOURIAN EXPORT CORPORATION511,York City plant, exclusive of office, clerical, and supervisory employees,in respect to rates of pay, wages, hours of employment or other condi-tions of employment-;(b)Post immediately in conspicuous places throughout the 'NewYork City plant, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices stating that (1) therespondent will not engage in the conduct from which it is ordered tocease and desist in paragraphs 1 (a) and. (b), hereof and (2) therespondent will take the affirmative action set forth in paragraph 2 (a)hereof;(c),Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps the(espondent has taken to comply herewith.MR. GERARD D. REILLY, dissenting :The majority of the Board finds that the respondent violatedSection 8 (5) of the National Labor Relations Act by refusing tobargain in good faith with the representative of its employees.Since the obligation to bargain arises only when the representativeis acting for the majority of the emloyees in the bargaining unit,the evidence must indicate that on the date of the refusal (or an actof bad faith tantamount to'refusal), the Union represented an actualmajority.Unless this condition is met on that date, the Union wasnot competent to act'as the representative of the employees, and there-fore no question can arise as to whether or not the respondent wasbargaining with it in good faith. Indeed, if an employer continuesto bargain with a union after it loses its majority, and-a closed-shopcontract is consummated (a not infrequent result of collective bar-gaining), such contract would undoubtedly not be valid under theprovisos of Section 8 (3).If we apply these fundamental principles to the instant case, we areconfronted with a-situation in which a union established its majorityto the satisfaction of the Regional Office and the respondent on'September 17, 1941, by proving that it received authorizations from27 out of the 46 employees deemed to' comprise an appropriate bar-gaining unit, but failed to maintain its majority status before anyagreement was concluded among the parties. Sometime prior toOctober 30, when the bargaining conferences were broken off by therespondent for reasons which indicate bad faith, additional personshad become employees of the Company. The Union had failed toenlist a proportionate share of the new employees.There is noevidence that the respondent added these employees to the pay rollfor any reason other, than normal expansion of its business, nor isthere any evidence that the Union's failure to secure authorizationsfrom these new employees was due to any act of the respondent. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARD,The case therefore turns upon the question of whether or not therespondent, was guilty of any actions between September 17 andOctober 30 which amounted to a refusal to bargain. I confess thatI cannot find the evidence which supports such a finding.On September 2, 1941; the Union, claiming to represent a majorityof respondent's employees, requested recognition.On September 17, the respondent asserted in writing its willingnessto bargain, stating: "This letter will acknowledge our willingness tobargain with an appropriate unit of your organization on behalf ofsuch of our employees as may come properly within your jurisdic-tion."The majority of the Board finds this statement equivocal.It concludes that the respondent was deliberately 'dilatory and creat-ing issues upon which subsequent bargaining negotiations wouldflounder.But such a finding fails to give due weight to the re-spondent's explanation of the wording of this communication,although intrinsically plausible and amply supported by extrinsic,,evidence.The respondent contends that because of the nature of itsbusiness a dispute arose as to whether the Cleaners and Dyers Unionof the Amalgamated, the Bushelmen's Section of Local.'25 of theAmalgamated, or yet' another affiliate of the Amalgamated hadjurisdiction over the respondent's 'employees.The fact that the'petitioning union in this case is the New York Joint Board of the'Amalgamated Clothing Workers of America confirms the existenceof such ^a dispute and indicates the' unusual manner of its solution.With this background, the inference is compelling that the respond-ent's letter conditioned recognition only 'upon settlement of the. dis-pute among the various affiliates of the Amalgamated and had no'reference whatever to the inclusion or exclusion of the employees ofthe respondent's subsidiary, American Jobbing Corporation, in,the'appropriate unit.In any event, however, immediately upon notification that thisletter was unsatisfactory to the Union, the respondent, on September27, reiterated its recognition of the Union in the following terms :"We hereby, recognize your 'organization as the sole collectivebargaining agent for the production employees of this address."My colleagues, regard the reference to "employees of this address" asa studied ambiguity, indicating that the respondent thereby intendedto leave 'open the unit question as an excuse for impeding subsequentnegotiations. 'It is undisputed, however, that another DadourianCorporation, entirely unrelated to the respondent; maintained a placeof business just a few doors away.Under these circumstances, ref-erence to the address of the respondent was natural and prudentbusiness practice and no inference of bad faith can be' drawn there- DADOI7RIAN EXPORT CORPORATION513from.The Union did not protest this form of recognition, and bar-gaining negotiations proceeded normally until October 30.Not only does the record contain no evidence to support aninference that the respondent was not bargaining in absolute goodfaith between September 17 and October 30, at which time theUnion had lost its majority, but there is affirmative evidence to thecontrary.On October 14, the respondent addressed a communicationto the Union informing it that the work of two of the respondent'semployees was unsatisfactory and that if their work did not improvethe respondent would be compelled to discharge them.This evidencethat the respondent voluntarily negotiated with the Union on anessential and practical problem of collective bargaining negativesany inference that the respondent at this time was not acting in goodfaith.a504086-43-33